NO. 12-10-00376-CR
                                     NO. 12-10-00377-CR
                                     NO. 12-10-00378-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
SCOTTY LYNN REESE,
APPELLANT                                                  '    APPEALS FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to theft of less than $1,500 enhanced by two prior
convictions, evading arrest or detention with a vehicle, and aggravated assault on a public
servant. We have received the trial court's certifications stating that these are plea
bargain cases and Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The
certifications are signed by Appellant and his trial counsel. Accordingly, the appeals are
dismissed for want of jurisdiction.
Opinion delivered November 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)